Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/21/2022 has been entered. 

Priority
Applicant' s claim of foreign priority on Japan application 2019-195112 filed 10/28/2019, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 07/21/2022.  In the Amendment, Applicant amended claims 1, 3, 4, 6, 8 and 9.  Claims 2, 5, 7 and 10 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1, 3-4, 6, 8 and 9 (renumbered 1-6) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Manage data center, a data catalog, and an asset catalog, the data center storing collected data, which is obtained from a data source, the data catalog storing a plurality of pieces of first catalog data for managing contents and location of the collected data, the asset catalog storing a plurality of pieces of second catalog data for managing a configuration of equipment in a system that serves as the data source and a process that uses the equipment.

The closest prior arts are Tetsuji Yamato (US PGPUB 2018/0373956, hereinafter Yamato) in view of Toshihiko Oda (US PGPUB 2018/0293587, hereinafter Oda) are generally directed to various aspect of system and method for  a dataflow control unit configured to perform dataflow control that provides data output from the extracted device to the application, based on a result of the matching by the matching unit, in the device-side metadata, information indicating a history of the data provided by the device being able to be described, in the app-side metadata, information indicating a history of the data required by the application being able to be described, and the matching unit, in a case where the information indicating the history is described in the app-side metadata, being configured to extract a device capable of providing data that satisfies at least both the specification and the history that the application requires from among the plurality of the devices.

However, none of Oda and Yamato teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 6. For examples, it failed to teach the combination of the steps manage link management information for managing an association between a version of the asset catalog, a version of the data catalog, and a date and time at which the data catalog and the asset catalog are associated with each other, a catalog link generation module configured to associate, in a case where at least one of the data catalog or the asset catalog is generated by the catalog generation module, the asset catalog and the data catalog with each other by adding, as an access key, a value that is stored in at least one piece of first catalog data stored in the data catalog to at least one piece of second catalog data stored in the asset catalog; and a retrieval module configured to retrieve the collected data, refer, in a case of receiving a retrieval request including an obtainment period and a retrieval key for retrieving the collected data via the asset catalog, to the link management information to identify the version of the data catalog and the version of the asset catalog which are associated with the date and time within the obtainment period: refer to the asset catalog having the identified version to retrieve a piece of second catalog data that stores a value matching the retrieval key and that stores the access key; refer the data catalog having the identified version to retrieve a piece of first catalog data that stores a value matching the access key stored in the retrieved piece of second catalog data; retrieve the collected data stored in the data lake, based on the retrieved piece of first catalog data.
 	

This feature in light of other features, when considered as a whole, in the independent claims 1 and 6 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 6. 
	The dependent claims depending upon claims 1 and 6 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163